Citation Nr: 1724476	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an earlier effective date than June 9, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ellen H. Weston, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2014, the Veteran testified during a Board hearing in Nashville, Tennessee before the undersigned Veterans Law Judge (VLJ). A transcript is of record.  In January 2015, the Board remanded the case for additional development.

The appeal is now REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a service connection claim for post-traumatic stress disorder (PTSD) in March 2011.  In a July 2011 rating decision, the RO denied his claim.  That denial was appealed to the Board, which in January 2015 remanded the issue of service connection for PTSD.  On remand, the RO rendered an October 2016 rating granting service connection for PTSD with a rating of 50 percent, effective the date of the Veteran's diagnosis on June 9, 2014.  Simultaneously the RO issued a Supplemental Statement of the Case (SSOC), which denied service connection for PTSD prior to June 9, 2014.  The Veteran's representative then filed a statement in December 2016 (Form 646), requesting the appeal continue to the Board.  In December 2016, the RO certified for appeal the specific issue of an "earlier effective date than 06-09-14 for the grant of service connection for PTSD." It does not appear that the Veteran filed a formal or informal Notice of Disagreement (NOD) in response to the October 2016 Rating Decision.

Even presuming a valid and timely NOD had been filed or construed, the AOJ has not yet filed a Statement of the Case, as required, on the separate issue of an earlier effective date for the initial rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  In addition, the law generally restricts both the issuance of an SSOC to announce decisions on issues not previously addressed in a Statement of the Case, and the issuance of an SSOC in response to an NOD on newly appealed issues not previously addressed in a Statement of the Case.  38 C.F.R. § 19.31(a).  The law further directs a substantive appeal to "...set out specific allegations of error of fact or law, such allegations related to specific items in the statement of the case.  The benefits sought on appeal must be clearly identified."  38 U.S.C.A. § 7105(d)(3); see also 38 C.F.R. § 20.202.
However, the procedural format or degree of specificity for the appeal must be construed liberally and sympathetically.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).

The current circumstances reflect the following:  1) the AOJ has issued an SSOC that identifies the issue of an earlier effective date for an initial rating on the PTSD claim; 2) that issue has been certified for appeal; and 3) VA duly notified both the Veteran and his representative by letter on February 15, 2017, his appeal is currently at the Board and placed on the docket.  Under Percy v. Shinseki, 23 Vet. App. 37, 47 (2009), VA may waive any objection to the adequacy or timeliness of a substantive appeal, explicitly or implicitly, including if the agency of original jurisdiction (AOJ) or that the Board has treated the disability rating matter as being adequately appealed. Id. at 45-47.  In this case, the Veteran is under the reasonable belief, because of notices produced by both the AOJ and the Board, that the issue of an earlier effective date for an initial PTSD rating is on appeal.  Consequently, the Board takes jurisdiction over this matter in order to remand the case to the AOJ to allow a full and fair adjudication of the appeal.

Accordingly, the case is REMANDED for the following action:

The AOJ shall take appropriate action to cure the procedural defects concerning the adjudication of the issue on appeal, including the issuance of a rating decision and/or Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

